MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Dec 17 2020, 8:55 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
April L. Edwards                                        Conor O’Daniel
Boonville, Indiana                                      Evansville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Dusty Witter,                                           December 17, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-DR-850
        v.                                              Appeal from the Warrick Superior
                                                        Court
David Witter,                                           The Honorable J. Zach Winsett,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        87D01-1606-DR-782



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020             Page 1 of 23
                                             Case Summary
[1]   Dusty Witter (“Mother”) appeals the trial court’s denial of Mother’s motion for

      sole legal custody, the modification of decision-making authority, the

      modification of parenting time, and denial of Mother’s motions for contempt

      and sanctions regarding David Witter (“Father”). We affirm.


                                                    Issues
[2]   Mother raises five issues, which we consolidate and restate as:


              I.      Whether the trial court erred by relying on the guardian ad
                      litem’s recommendations.

              II.     Whether the trial court erred by denying Mother’s request
                      for sole legal custody and modifying the parties’ decision-
                      making authority regarding the children.

              III.    Whether the trial court erred by modifying Father’s
                      parenting time.

              IV.     Whether the trial court erred by denying Mother’s August
                      2018 and June 2019 petitions for contempt.

                                                     Facts
[3]   Father and Mother were married in 2006 and had two children: Da.W., who

      was born in 2009, and De.W., who was born in 2013. In 2016, Mother filed a

      petition for dissolution of marriage, and the trial court granted the petition in

      March 2017. Mother and Father agreed to joint legal custody of the children

      with Mother having primary physical custody. The parties also agreed that: (1)

      Father would have parenting time every Tuesday evening and every other

      weekend; (2) the parties would follow the Indiana Parenting Time Guidelines

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 2 of 23
      and Commentary regarding the opportunity for additional parenting time; 1 and

      (3) Father would pay $137.00 in weekly child support. Father subsequently

      married Stacey Witter (“Stepmother”).


[4]   Almost immediately, disputes between the parties arose. Mother filed a

      petition for contempt in April 2017 and alleged that Father had repeatedly

      violated the agreement regarding the opportunity for additional parenting time.

      The parties were unable to agree on a summer parenting time schedule, and

      Mother filed a petition regarding the same in May 2017. In June 2017, Mother

      filed another petition for contempt regarding additional allegations of: (1)

      violations of the opportunity for additional parenting time agreement; (2)

      Father’s failure to communicate that the children were out of state; (3) Father’s

      failure to advise Mother of De.W.’s visit to the emergency room; and (4)

      Father’s child support arrearage.


[5]   In June 2017, Father also filed a petition for contempt due to Mother’s alleged

      lack of cooperation and failure to provide him with the opportunity for

      additional parenting time. In July 2017, Mother filed a third petition for

      contempt regarding Father’s alleged failure to advise her of the children’s health



      1
          Indiana Parenting Time Guidelines Section I(C)(3) provides:

               When it becomes necessary that a child be cared for by a person other than a parent or a
               responsible household family member, the parent needing the child care shall first offer the other
               parent the opportunity for additional parenting time, if providing the child care by the other
               parent is practical considering the time available and the distance between residences. The
               other parent is under no obligation to provide the child care. If the other parent elects to provide
               this care, it shall be done at no cost and without affecting child support. The parent exercising
               additional parenting time shall provide the necessary transportation unless the parties otherwise
               agree.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020                      Page 3 of 23
      concerns. Additionally, in July 2017, Mother filed a motion objecting to an

      invasive healthcare procedure that Father wanted De.W. to undergo. Father

      then filed another petition for contempt and alleged that Mother refused his

      parenting time with De.W. while De.W. was sick.


[6]   After a hearing on the pending motions, the trial court entered an order on

      September 21, 2017: (1) requiring Mother and Father to promptly notify the

      other parent of the children’s healthcare appointments/concerns; (2) addressing

      summer parenting time and extra-curricular activities; (3) ordering the

      recommendations of De.W.’s pediatrician to be followed; and (4) clarifying the

      opportunity for additional parenting time.


[7]   Subsequent to the trial court’s September 2017 order, Mother filed a fourth

      petition for contempt alleging Father failed to carry health insurance on the

      children per the dissolution agreement. In August 2018, Mother filed another

      petition for contempt and alleged that Father failed to communicate with

      Mother regarding the children’s healthcare; Father and Stepmother posted

      disparaging social media posts regarding Mother; and Father reported to the

      Department of Child Services (“DCS”) that Mother physically abused the

      children, a report which “was completely unfounded and unsubstantiated.”

      Appellant’s App. Vol. II p. 78.


[8]   In September 2018, Father filed a petition to modify custody claiming Mother

      had thwarted Father’s involvement with the children and Mother physically

      abused both children. Father did not detail the modifications in custody that he


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 4 of 23
       wanted. Father filed a petition for the appointment of a guardian ad litem

       (“GAL”). Father also filed another petition for contempt and argued that

       Mother failed to consult with him regarding medical concerns, educational

       functions, and the opportunity for additional parenting time.


[9]    In November 2018, the trial court appointed Kelly Ferguson as GAL for the

       children. The GAL filed her first report in January 2019 (“first report”). The

       GAL noted that the parents had started using Our Family Wizard for

       communications; that the children did not “want more time with their father”;

       and that “negative discussions about the other parent were occurring in both

       homes.” Id. at 96. The GAL recommended, in part, joint legal custody with

       Mother having primary physical custody and that both Mother and Father

       refrain from speaking disparagingly about the other in the presence of the

       children or through social media posts or memes.


[10]   In June 2019, Mother filed another petition for contempt and alleged that

       Father refused to allow Mother’s mid-week parenting time on June 5, 2019.

       Mother also filed a motion for modification of custody requesting sole legal

       custody of the children. Mother alleged that Father and Stepmother took five-

       year-old De.W. to the emergency room for a possible urinary tract infection and

       told healthcare providers that Mother’s boyfriend might be sexually abusing

       De.W. DCS was contacted, and De.W. underwent a pelvic exam and rape kit

       as a result of the allegations. Mother also noted that a prior DCS report against

       Mother was “baseless and unsubstantiated.” Appellant’s App. Vol. III p. 5.

       Mother also filed a petition for modification of child support.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 5 of 23
[11]   In July 2019, Father filed another petition for contempt. Father alleged that

       Mother failed to give him the opportunity for additional parenting time and

       failed to give Father a permission form for an evaluation of Da.W. In July

       2019, Father also filed a petition to modify custody and alleged that De.W. was

       sleeping in the same bed as Mother and her new boyfriend. Father did not

       detail the modifications in custody that he wanted.


[12]   In August 2019, the GAL submitted her second report to the trial court

       (“second report”). The GAL noted that “things have deteriorated since this

       GAL initially was in the case” and that Da.W. wanted to spend more time with

       Father. Id. at 20. The GAL noted that Father and Stepmother had

       “inappropriate[ly]” recorded interactions with the children and given the

       recordings to the GAL. Id. The GAL changed her recommendation regarding

       custody of the children. She recommended: (1) a “50/50 parenting time split”;

       (2) joint custody with a “decision maker”; (3) counseling for the children; (4)

       that Mother should not introduce the children to a partner until Mother has

       been dating the person for six months; (5) no interaction between Mother and

       Father other than through Our Family Wizard; (6) that neither party should

       encourage the children to lie; and (7) that neither party should discuss the case

       or the other party with the children. Id. at 21.


[13]   In October 2019, the GAL filed a third report with the trial court (“third

       report”). The GAL repeated that Da.W. wanted to spend more time with

       Father and noted that, on September 12, 2019, DCS was contacted regarding



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 6 of 23
       allegations of physical abuse by Mother toward Da.W. The GAL affirmed her

       previous recommendations.


[14]   In November 2019, Mother filed an emergency motion for sanctions. Mother

       alleged that Da.W. had recently been diagnosed with autism and, during a

       meeting with school officials, Father distributed copies of the GAL reports and

       DCS reports to Da.W.’s teacher and the principal. The reports contained

       unsubstantiated allegations of sexual abuse regarding De.W. and De.W.’s

       healthcare information.


[15]   In February 2020, the GAL submitted her fourth report to the trial court

       (“fourth report”). The GAL noted that both children wanted to spend more

       time at Father’s house. The GAL also reported that DCS was contacted

       regarding an incident at Father’s house involving Da.W., Father’s stepson, and

       a gun; the allegation, however, was found to be “unsubstantiated.” Id. at 72.

       The GAL again recommended, in part, joint legal custody with a “decision

       maker” and a “50/50 parenting time split.” Id. at 75.


[16]   The trial court held hearings on all the contempt motions and modification

       petitions on multiple dates in September 2018, January 2019, August 2019,

       October 2019, November 2019, and February 2020. 2 On April 7, 2020, the trial

       court entered findings of fact and conclusions thereon regarding the pending




       2
        We note the delay between the numerous contempt petitions and the resolution of this matter. We
       encourage trial courts to provide expedited consideration to matters concerning child custody, support, and
       parenting time, especially where, as here, high conflict parents are involved.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020                 Page 7 of 23
       motions. The trial court found: (1) “a modification of parenting time is in the

       best interests of the children”; (2) the parties “shall have shared (50/50)

       parenting time with the minor children”; and (3) joint legal custody would

       remain, with Father having “final decision[-]making regarding medical

       decisions,” Mother having “final decision[-]making regarding educational

       decisions,” Father having final decision-making regarding Da.W.’s

       extracurricular activities, and Mother having final decision-making regarding

       De.W.’s extracurricular activities. Appellant’s App. Vol. III pp. 111-12. The

       trial court also ordered that the parties communicate through Our Family

       Wizard and denied the parties the “Opportunity for Additional Parenting

       Time” pursuant to Section C(3) of the Indiana Parenting Time Guidelines and

       “Extended Parenting Time” with the children. Id. at 112. The trial court also

       modified the child support obligation. Finally, the trial court denied the parties’

       multiple contempt petitions and Mother’s emergency motion for sanctions.


[17]   The trial court noted that it “took great pains to fashion an order that would

       eliminate as much contact between the parties as possible” because the “parties

       cannot put their animosity towards each other aside.” Id. at 114. The trial

       court stated that granting sole custody was “an extreme measure,” which could

       be ordered “in the future if the parties continue their conflict towards each

       other.” Id. The conflict between Mother and Father “has created a danger to

       the overall health and well-being of the children,” but the trial court hoped that

       the order would stop the “constant arguing, mistrust, litigation, inability to




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 8 of 23
       communicate, and other disdainful behaviors between the parties . . . .” 3 Id.

       Mother now appeals.


                                                        Analysis
[18]   The trial court here entered sua sponte findings of fact and conclusions thereon

       in its order regarding legal custody, decision-making authority, parenting time,

       and contempt issues.4 “Where a trial court enters findings sua sponte, the

       appellate court reviews issues covered by the findings with a two-tiered

       standard of review that asks whether the evidence supports the findings, and

       whether the findings support the judgment.” Steele-Giri v. Steele, 51 N.E.3d 119,

       123 (Ind. 2016). “A finding is clearly erroneous when there are no facts or

       inferences drawn therefrom which support it.” Perkinson v. Perkinson, 989
N.E.2d 758, 761 (Ind. 2013). We neither reweigh the evidence nor judge the

       credibility of the witnesses. Id. We consider only the evidence and reasonable

       inferences drawn therefrom that support the findings. Id. We review the trial

       court’s legal conclusions de novo. Id.




       3
        We note that the GAL recommended counseling for the children. This type of litigation might also warrant
       parental counseling.
       4
         Detailed, specific findings on the custody factors were not required unless a party filed a request for findings
       of fact and conclusions thereon pursuant to Indiana Trial Rule 52. See Hecht v. Hecht, 142 N.E.3d 1022, 1031
       (Ind. Ct. App. 2020) (“Although it did not make specific findings regarding each factor, we note that the trial
       court was not required to enter a finding as to each factor it considered.”); see also Russell v. Russell, 682
N.E.2d 513, 515 (Ind. 1997) (“Although a court is required to consider all relevant factors in making its
       determination, it is not required to make specific findings [when ruling on a motion to modify custody].”




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020                     Page 9 of 23
[19]   Our Supreme Court has held that “[a]ppellate deference to the determinations

       of our trial court judges, especially in domestic relations matters, is warranted

       because of their unique, direct interactions with the parties face-to-face, often

       over an extended period of time.” Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011).

       “Thus enabled to assess credibility and character through both factual

       testimony and intuitive discernment, our trial judges are in a superior position

       to ascertain information and apply common sense, particularly in the

       determination of the best interests of the involved children.” Id.


[20]   Judgments in custody matters typically turn on the facts and will be set aside

       only when they are clearly erroneous. Perkinson, 989 N.E.2d at 761. “We will

       not substitute our own judgment if any evidence or legitimate inferences

       support the trial court’s judgment.” Id. “[I]t is not enough that the evidence

       might support some other conclusion, but it must positively require the

       conclusion contended for by appellant before there is a basis for reversal.” Kirk

       v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). “It is not impossible to reverse a trial

       court’s decision regarding child custody on appeal, but given our deferential

       standard of review, it is relatively rare.” Hecht v. Hecht, 142 N.E.3d 1022, 1029

       (Ind. Ct. App. 2020). “The party seeking to modify custody bears the burden of

       demonstrating the existing custody should be altered.” Steele-Giri, 51 N.E.3d at

       124.


                                           I. Guardian Ad Litem

[21]   Mother first argues that the trial court erred by relying upon the GAL’s

       recommendations. Mother contends that the GAL’s recommendations
       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 10 of 23
       significantly changed between the first report and the second report. According

       to Mother, the GAL “did not faithfully discharge her duties to the children in

       this case and make recommendations based upon objective facts and first hand

       knowledge.” Appellant’s Br. p. 45.


[22]   Mother, however, cites no authority for the proposition that the trial court was

       required to disregard the GAL’s recommendations. Accordingly, Mother has

       failed to make a cogent argument, and thus, this issue is waived. See Zavodnik v.

       Harper, 17 N.E.3d 259, 264 (Ind. 2014) (holding that a claim was waived

       because the appellant failed to support the claim with cogent argument or

       citation to relevant authority).


[23]   Waiver notwithstanding, Mother makes no argument that the GAL’s reports

       and testimony were inadmissible. Rather, Mother’s argument merely amounts

       to a request that we reweigh the evidence and completely disregard the GAL’s

       recommendations, which we cannot do. The trial court was presented with the

       GAL’s multiple reports and the GAL’s testimony including cross-examination,

       and the trial court was entitled to weigh those reports and testimony. See, e.g.,

       D.C. v. J.A.C., 977 N.E.2d 951, 957 (Ind. 2012) (“Ultimately, although an

       appellate court in this case may be able to reach a different conclusion from that

       of the trial court, doing so would involve reweighing the evidence, which is not

       permitted.”); see also In re C.K., 70 N.E.3d 359, 375 (Ind. Ct. App. 2016) (“We

       cannot say that the juvenile court abused its discretion in failing to afford the

       same weight to the testimony of the GAL and to the testimony and report of



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 11 of 23
       Dr. Kohli as Parents urge this Court to do.”), trans. denied. The trial court did

       not abuse its discretion by relying on the GAL’s recommendations.


                                              II. Legal Custody

[24]   Next, Mother argues that the trial court abused its discretion by failing to give

       Mother sole legal custody of the children and by granting Father decision-

       making authority over the children’s healthcare decisions and Da.W.’s

       extracurricular activities. Despite Mother’s request for sole legal custody, the

       trial court ordered that joint legal custody of the children would remain in

       place. The trial court did, however, limit the decision-making of both parents—

       Father would have “final decision[-]making regarding medical decisions”;

       Mother would have “final decision[-]making regarding educational decisions”;

       Father would have final decision-making regarding Da.W.’s extracurricular

       activities; and Mother would have final decision-making regarding De.W.’s

       extracurricular activities. Appellant’s App. Vol. III p. 112.


[25]   “Joint legal custody” is defined in Indiana Code Section 31-9-2-67 as:

       “shar[ing] authority and responsibility for the major decisions concerning the

       child’s upbringing, including the child’s education, health care, and religious

       training.” The trial court is required to consider three statutes when modifying

       legal custody: Indiana Code Sections 31-17-2-8, -15, and -21. Miller v.

       Carpenter, 965 N.E.2d 104, 109 (Ind. Ct. App. 2012). Indiana Code Section 31-

       17-2-21 provides in relevant part:


               The court may not modify a child custody order unless:


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 12 of 23
           (1) modification is in the best interests of the child; and


           (2) there is a substantial change in one (1) or more of the factors
           that the court may consider under [Indiana Code Section 31-17-
           2-8] and, if applicable, [Indiana Code Section 31-17-2-8.5].[ 5]


Indiana Code Section 31-17-2-8 provides that the trial court shall consider all

relevant factors, including:


           (1) The age and sex of the child.


           (2) The wishes of the child’s parent or parents.


           (3) The wishes of the child, with more consideration given to the
           child’s wishes if the child is at least fourteen (14) years of age.


           (4) The interaction and interrelationship of the child with:


                    (A) the child’s parent or parents;


                    (B) the child’s sibling; and


                    (C) any other person who may significantly affect the
                    child’s best interests.


           (5) The child’s adjustment to the child’s:




5
    Indiana Code Section 31-17-2-8.5 is inapplicable here.


Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 13 of 23
                       (A) home;


                       (B) school; and


                       (C) community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 8.5(b) of this chapter.


               (9) A designation in a power of attorney of:


                       (A) the child’s parent; or


                       (B) a person found to be a de facto custodian of the child.


[26]   Finally, Indiana Code Section 31-17-2-15 contains factors that are pertinent

       specifically to joint legal custody:


               (1) the fitness and suitability of each of the persons awarded joint
               custody;


               (2) whether the persons awarded joint custody are willing and
               able to communicate and cooperate in advancing the child’s
               welfare;




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 14 of 23
               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;


               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint custody;


               (5) whether the persons awarded joint custody:


                       (A) live in close proximity to each other; and


                       (B) plan to continue to do so; and


               (6) the nature of the physical and emotional environment in the
               home of each of the persons awarded joint custody.


       In addition, under Section 15, the trial court is to “consider it a matter of

       primary, but not determinative, importance that the persons awarded joint

       custody have agreed to an award of joint legal custody[,]” and it is clear these

       parties no longer agree. Ind. Code § 31-17-2-15.


[27]   Mother focuses her argument on the second factor of Section 15—whether “the

       persons awarded joint custody are willing and able to communicate and

       cooperate in advancing the child’s welfare.” Ind. Code § 31-17-2-15(2).

       According to Mother, because Father is not willing to communicate and

       cooperate in advancing the children’s welfare, joint legal custody is

       inappropriate. Mother cites allegations that Father failed to communicate

       regarding additional parenting time, healthcare issues, and extracurricular

       activities; made false DCS reports; and improperly distributed GAL reports and

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 15 of 23
       DCS reports to school officials. Mother makes no argument regarding the other

       relevant factors or the children’s best interests. Regarding the split decision-

       making authority, Mother argues that Father has been uninvolved in the

       children’s healthcare and extracurricular activities and, thus, should not have

       been awarded such decision-making authority.


[28]   Father, on the other hand, argues that the children wished to spend more time

       with Father; that Father and Stepmother have a good relationship with the

       children; and that Mother merely invites this Court to reweigh the evidence.

       Father contends that Mother and Father are able to communicate better since

       the implementation of Our Family Wizard for communications. Father argues

       that the trial court did not abuse its discretion by fashioning the joint legal

       custody arrangement with decision-making authority split between Mother and

       Father.


[29]   We have often observed that, where “the parties have made child-rearing a

       battleground, then joint custody is not appropriate.” Hecht, 142 N.E.3d at 1031.

       We decline to regurgitate, as the parties did, all of the missteps of each party.

       Suffice it to say that the record is replete with evidence that Mother’s and

       Father’s communication skills leave much to be desired. It is also apparent that

       both Mother and Father struggle with placing the children’s best interests ahead

       of their own desires and attempts to discredit and harm the other parent. Both

       Mother and Father have made decisions regarding the children that are

       inappropriate. Although the trial court’s joint legal custody arrangement with

       split decision-making authority is unusual, the trial court’s order makes it clear

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 16 of 23
       that the trial court went to great lengths to fashion an order that would attempt

       to alleviate some conflict between Mother and Father and give Mother and

       Father one final chance to make joint legal custody a workable circumstance.


[30]   Mother’s argument is merely a request that we weigh the parties’

       communication difficulties and dislike for each other more heavily than other

       factors, including the children’s wishes and the children’s relationships. The

       trial court was in the best position to weigh the evidence and assess witness

       credibility. Sadly, both parents have demonstrated poor judgment that

       negatively impacts the best interests of the children. Under these

       circumstances, we cannot say that the trial court’s denial of Mother’s request

       for sole custody was clearly erroneous or that the trial court’s order regarding

       split decision-making authority between Mother and Father was clearly

       erroneous.


                                        III. Equal Parenting Time

[31]   Next, Mother argues that the trial court erred by modifying the parenting time.

       The dissolution decree granted primary physical custody to Mother with Father

       having parenting time every Tuesday evening and every other weekend. In its

       modification order, the trial court found that a modification of parenting time

       was in the children’s best interests and ordered that the parties “have shared

       (50/50) parenting time with the minor children.” Appellant’s App. Vol. III p.

       111.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 17 of 23
[32]   The parties both filed petitions to modify custody, and neither party filed a

       petition to modify parenting time. Father, however, requested that the trial

       court adopt the GAL’s recommendations, which included equal parenting time.

       A parenting time order awarding parents equal time with the children and a

       joint physical custody order have the same legal impact. This distinction is

       important, however, because, “pursuant to Indiana Code Section 31-17-2-21, a

       modification of physical custody requires a showing of the child’s best interests

       and a substantial change in one of the factors listed in Indiana Code Section 31-

       17-2-8.” Miller, 965 N.E.2d at 110. Parenting time, however, may be modified

       “whenever modification would serve the best interests of the child.” Id. (citing

       Ind. Code § 31-17-4-2). Indiana Code Section 31-17-4-2 provides:


               The court may modify an order granting or denying parenting
               time rights whenever modification would serve the best interests
               of the child. However, the court shall not restrict a parent’s
               parenting time rights unless the court finds that the parenting
               time might endanger the child’s physical health or significantly
               impair the child’s emotional development.


       “Thus, unlike a modification of physical custody, a modification of parenting

       time does not require a showing of a substantial change.” Miller, 965 N.E.2d at

       110. Decisions about parenting time require us to “give foremost consideration

       to the best interests of the child.” Perkinson, 989 N.E.2d at 761. We review

       parenting time decisions for an abuse of discretion. Id.


[33]   The trial court clearly described its order as a modification of parenting time.

       In Miller, the mother argued that the modification of the father’s parenting time

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 18 of 23
       was so substantial that it amounted to a de facto modification of physical

       custody. Miller, 965 N.E.2d at 110; see also Julie C. v. Andrew C., 924 N.E.2d
1249, 1256 (Ind. Ct. App. 2010) (concluding that, “when the trial court

       increased Father’s parenting time to seven overnight stays during any given

       two-week period, it ordered a de facto modification of custody to joint physical

       custody”). Here, however, Mother makes no argument that the trial court’s

       parenting time modification amounted to a de facto modification of physical

       custody and addresses the issue as a modification of parenting time. Although

       the trial court split the parenting time equally between Mother and Father,

       which would amount to a modification to joint physical custody, Mother makes

       no such argument and has waived any such contention.6 Accordingly, we will

       address the issue as a modification of parenting time.


[34]   Mother argues, in part, that the increase in parenting time is inappropriate

       because Father and Stepmother: (1) have recorded and interrogated the

       children; (2) accused Mother of physical abuse and Mother’s boyfriend of

       sexual abuse; (3) accused Mother of neglect and erratic behavior; and (4) Father

       fails to spend time with the children during his parenting time. Mother’s

       arguments, however, are again a request that we reweigh the evidence, which

       we cannot do. Evidence was presented that the children desired more time at

       Father’s house, and the GAL recommended the additional parenting time. In




       6
        Even if we addressed the issue as a modification of physical custody, we would affirm the trial court’s
       decision given evidence of the children’s best interests and substantial changes in multiple factors.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020                 Page 19 of 23
       fact, Mother had already begun voluntarily allowing Father to have additional

       overnights. The trial court found that additional parenting time with Father

       was in the children’s best interests, and we cannot say this finding is clearly

       erroneous. Given the circumstances here, Mother has failed to demonstrate

       that the trial court abused its discretion by granting Father additional parenting

       time.


                                                   IV. Contempt

[35]   Finally, Mother argues that the trial court erred by failing to grant her multiple

       motions for contempt. 7 Trial courts are given great deference in contempt

       actions. Steele-Giri, 51 N.E.3d at 129. A determination of whether a party is in

       contempt of court is a matter within the trial court’s sound discretion, and we

       reverse only where there has been an abuse of that discretion. Julie C., 924
N.E.2d at 1260. Our review is limited to considering the evidence and

       reasonable inferences drawn therefrom that support the trial court’s judgment.
Id. To hold a party in contempt for violation of a court order, the trial court

       must find that the party acted with willful disobedience. Id. Where the trial

       court has declined to find a party in contempt, we reverse only where there is

       no rational basis for the trial court’s action. Id.




       7
         Mother also argues that the trial court erred by denying her emergency motion for sanctions. This motion
       related to Father providing school officials with DCS reports and GAL reports that discussed allegations of
       sexual abuse and De.W.’s healthcare information. Although Father’s conduct, if true, is concerning and
       inappropriate, Mother points to no court order that prevented Father from doing so. The trial court did not
       abuse its discretion by denying Mother’s motion for sanctions.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020               Page 20 of 23
[36]   Indiana Code Section 34-47-3-1 provides:


               A person who is guilty of any willful disobedience of any process,
               or any order lawfully issued:


                       (1) by any court of record, or by the proper officer of the
                       court;


                       (2) under the authority of law, or the direction of the court;
                       and


                       (3) after the process or order has been served upon the
                       person;


               is guilty of an indirect contempt of the court that issued the
               process or order.


[37]   Although both parties filed numerous petitions for contempt, the trial court’s

       order only addressed Mother’s August 2018 petition, Father’s September 2018

       petition, Mother’s June 2019 petition, and Father’s July 2019 petition. In each

       case, the trial court found that the filing party failed to meet his or her burden of

       proof. Mother, however, argues that Father “readily admitted to violating the

       Order requiring him to provide Mother with opportunities for additional

       parenting time,” for failing to notify Mother of healthcare appointments, and by

       failing to tell Mother that the children were leaving the State. Appellant’s Br. p.

       46. Father argues that he did not willfully violate the order because: (1) he

       utilized an adult in his home to care for the children; (2) he did not notify

       Mother of the healthcare appointment because the appointment was with a


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 21 of 23
       counselor as a result of an abuse allegation perpetrated by Mother; and (3) he

       was not required to notify Mother of the children’s location. 8 Mother counters,

       in part, that the Indiana Parenting Time Guidelines required Father to provide

       travel information to Mother. See Ind. Parenting Time Guidelines, Section

       I(A)(6) (“For emergency notification purposes, whenever a child travels out of

       the area with either parent, one of the following shall be provided to the other

       parent: An itinerary of travel dates, destinations, and places where the child or

       the traveling parent can be reached, or the name and telephone number of an

       available third person who knows where the child or parent may be located.”).


[38]   The trial court certainly had the discretion to find these actions constituted

       contempt. We will not, however, “require the trial court to find a party to be in

       contempt where, as here, the court has found that those actions fall short of

       necessitating contempt sanctions.” Van Wieren v. Van Wieren, 858 N.E.2d 216,

       223 (Ind. Ct. App. 2006). Given the numerous contempt petitions filed in this

       cause and the parties’ apparent communication difficulties caused by both

       parties, we cannot say that the trial court abused its discretion by denying

       Mother’s two contempt petitions.




       8
        Father also argues that Mother dismisses her own misconduct. Father, however, does not appeal the denial
       of his petitions for contempt. Accordingly, we do not address this argument.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020            Page 22 of 23
                                                 Conclusion
[39]   The trial court properly considered the GAL’s reports. The trial court did not

       err by denying Mother’s request for sole legal custody, modifying decision-

       making authority, and modifying Father’s parenting time. The trial court

       further did not abuse its discretion by denying Mother’s contempt petitions.

       We affirm.


[40]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-850 | December 17, 2020   Page 23 of 23